DETAILED CORRESPONDENCE
This is the first office action regarding application number 17/009,805, filed 09/02/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201910835204.X, filed on 09/05/2019.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (cited in IDS) (refer to enclosed translations).
Regarding claim 1,
Huang teaches a button battery (Fig. 1, 1), comprising:
a metal housing (Fig. 1, 11);
a cell arranged in the metal housing (Fig. 1, 2);
and a cover plate (Fig. 1, 12) arranged on the metal housing [024];
wherein the cell (Fig. 1, 2) comprises a cathode (Fig. 1, 22) and an anode (Fig. 1, 23);
the cover plate and the metal housing have a same polarity [021]; a cap (Fig. 1, 5) is arranged at and protruded from an outer surface of the cover plate (Fig. 1, 12, 1212); it is the examiners position that 12 and 1212 both make up the same surface;  
an insulating member (Fig. 1, 3) is arranged between the cap (Fig. 1, 5) and the cover plate (Fig. 1, 12), such that the cover plate and the cap are not short-circuited; it is the examiners position that insulating members help prevent short circuiting;
one of the cathode (Fig. 1, 22) and the anode (Fig. 1, 23) is electrically connected to the metal housing [021], and the other one of the cathode and the anode is electrically connected to the cap [021].
Regarding claim 2,
Huang teaches the button battery according to claim 1 (see elements of claim 1 above), wherein an injection hole (Fig. 1, 123) is defined on the cover plate (Fig. 1, 
Regarding claim 8,
Huang teaches the button battery according to claim 1 (see elements of claim 1 above), wherein the metal housing has a substantially cylindrical shape with an open end (Fig. 1, 11), and the cover plate is disposed at the open end of the metal housing (Fig. 1, 11, 12) and welded with the metal housing [024].
Regarding claim 9,
Huang teaches the button battery according to claim 8, wherein a ratio of a diameter of the metal housing to a height of the metal housing is greater than 1 ([024], “the housing may be in the form of a flat cylinder”).  It is the examiners position that in order for a cylinder to be flat, the ratio of the cylinder’s diameter to the ratio of its height must be greater than 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (CN 108023037 A) (cited in IDS) in view of Komatsu (JP 2012094250 A) (refer to enclosed translations for citations).
Regarding claim 3,
Huang teaches the button battery according to claim 2 (see elements of claim 2 above), but fails to teach a safety vent.  Komatsu teaches a safety vent (Fig. 2, 41) arranged on the cover plate (Fig. 2, 23) and communicated with the injection hole (Fig 2, 25) such that insulation can be integrally formed ([0045], [0052]).  It would be obvious 
Regarding claim 10,
Modified Huang teaches the button battery according to claim 1, wherein the cell comprises a separator configured as a bag (Komatsu, Fig. 1, 35; [0030], “between both end portions and between the positive electrode and negative electrode…a fabric”).  Examiner interprets bag to be a surrounding fabric or polymer layer.  Modified Huang teaches wherein one of the cathode and the anode is wrapped in the separator [0030]; a plurality of the cathodes are connected in parallel to form a positive current collector [0026], a plurality of the anodes are connected in parallel to form a negative current collector [0028]. Examiner notes that a current collector sandwiched by electrodes connects them in parallel.
Regarding claim 11,
Modified Huang teaches the button battery according to claim 10 (see elements of claim 10 above), wherein the separator is a porous plastic sheet with electrical insulation properties [0030] and is capable of conducting ions, an inherent property of a microporous separator.
Regarding claim 12,
Modified Huang teaches the button battery according to claim 10 (see elements of claim 10 above), wherein the cell has a stacked structure in which the cathode, the separator, and the anode are continuously stacked in a sequential order ([0025], “stacked”).
Regarding claim 13,
.

Claim 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (CN 108023037 A) (cited in IDS) in view of Komatsu (JP 2012094250 A) and Zhu (CN 106601960 A) (cited in IDS) (refer to enclosed translations for citations).
Regarding claim 4,
Modified Huang teaches the button battery according to claim 3 (see elements of claim 3 above), wherein the safety vent is a curved scoring (Komatsu, [0038]) with a circular angle almost halfway around the battery (almost 180°) such it at least overlaps with the claimed range of about 30° to about 360°.
Modified Huang does not teach a thickness of the safety vent to be between .01 and .1 mm.  Zhu teaches a thickness of a sealed vent hole (Fig. 1, 14), and thus the thickness of a safety vent, in a range of about 0.02 mm to about 0.06 mm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the modified Huang and Zhu for both the circular angle and the thickness of the safety vent because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  See MPEP § 2144.05.I.


Regarding claim 5,
Modified Huang teaches a button battery according to claim 2, but does not teach a film.  Zhu teaches wherein a film (Fig. 1, 14; “hot-melt material”) is located on the outer surface of the cover plate (1212) for sealing the injection hole (“melting to make the sealing of the through hole”). The examiner interprets film to mean a thin flexible plastic.  It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the film taught by Zhu with the button battery taught by modified Huang in order to seal the injection hole.  
Regarding claim 14,
Modified Huang teaches the button battery according to claim 13 (see elements of claim 13 above), but does not teach both a cathode and anode tab. Zhu teaches wherein a cathode tab is led out from a first end surface of the winding structure ( Fig. 1, 103), and an anode tab is led out from a second end surface of the winding structure ( Fig. 1, 105); the cathode tab and the anode tab  are respectively attached to the first end surface (Fig. 1, 104; “shell connection”, upper surface) or the second end surface of the winding structure (Fig. 1, 104; “shell connection”, lower surface) correspondingly through an insulating film (Fig. 1, 101), the cathode tab is electrically connected to the cathode (Fig. 1, 100), and the anode tab is electrically connected to the anode (Fig 1, 102).  The configuration thereof all contributed to providing a “small volume, strong tightness, and small battery discharge current.”  It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the cathode and anode tab as taught by Zhu with the button battery taught by modified Huang in order to create a battery with small volume, strong tightness, and small battery discharge current. 
Regarding claim 15,
Modified Huang teaches the button battery according to claim 14 (see elements of claim 14 above), wherein Zhu teaches the cathode tab and the anode tab (see elements of claim 14) are respectively disposed at a tail of the first end surface or the second end surface of the cell correspondingly (Fig. 1, 103, 105). The examiner notes the placement of the tabs at the end of the coiled electrode and accordingly their placements at the edge, or tail, of the end surfaces, aka the shell surfaces 104.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (CN 108023037 A) in view of Komatsu (JP 2012094250 A), Zhu (CN 106601960 A) (cited in IDS), and Hua (CN 107134596 A) (refer to enclosed translations for citations).
Regarding claim 16,
Modified Huang teaches the button battery according to claim 15 (see elements of claim 15 above), wherein Zhu teaches the cathode tab and the anode tab disposed at the tail of the first end surface or the second end surface of the cell correspondingly are capable of being bent with an angle of 90° toward a direction of the tail of an end surface of the cell and attaching to a corresponding end surface (Fig. 1, 103); the cathode tab and the anode tab disposed at the tail of the first end surface or the second end surface of the cell correspondingly are capable of being bent with an angle of 90° toward a direction of the tail of an end surface of the cell  (Fig. 1, 103, 105, see 90° bend; see elements of claim 15 above).
.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (CN 108023037 A) (cited in IDS) in view of Komatsu (JP 2012094250 A) and Zhu (CN 106601960 A) (cited in IDS) as applied above, and further in view of Murase (US 20180241014 A1) (refer to enclosed translations for citations).

    PNG
    media_image1.png
    686
    1091
    media_image1.png
    Greyscale
Regarding claim 6,

Modified Huang teaches the button battery according to claim 5, wherein a film (see elements of claim 5 above) is between a cap and a cover plate, and an air layer is defined between them (annotated Fig. 1, air layer, 123), the cap (Fig. 1, 5) arranged on the outer surface of the cover plate (Fig. 1, 12), such that when a volume of a gas inside the metal housing is excessively expanded, the gas breaks through the film (Zhu, Fig. 1, 14; “pressure can break the thin foil, making the gas out of the relief from the through hole 14”) and the metal housing is communicated with the air layer (annotated Fig. 1, air layer).
Modified Huang does not teach the cap for the injection hole to be a cover bowl.  Murase teaches a cover bowl (Fig. 1, 36; [0052], “hat shape”) apart of a seal unit (Fig. 1, 16) that seals an opening (Fig. 1, 32; [0051]) that facilitates gas discharge [0051]. It 
Regarding claim 7,
Modified Huang teaches the button battery according to claim 6 (see elements of claim 6 above), wherein the safety vent at an inner surface of the cover plate (Fig. 1, 40, 21; [0034]).  Examiner interprets the inner surface cover plate to be defined within its thickness.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL WYROUGH whose telephone number is (571)272-4806.  The examiner can normally be reached on Monday-Friday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW MARTIN can be reached on (571) 270-7871.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/PAUL CHRISTIAN ST WYROUGH/Examiner, Art Unit 1728          

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728